           Case 1:19-cv-01217-DAD-GSA Document 16 Filed 09/23/20 Page 1 of 2



1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11   ROBERT QUINCY THOMAS,                        1:19-cv-01217-DAD-GSA-PC
12                                                FINDINGS AND RECOMMENDATIONS,
                   Plaintiff,                     RECOMMENDING THAT THIS ACTION
13                                                PROCEED AGAINST DEFENDANTS
           vs.                                    HUERTA, REYNA, PODSAKOFF,
14                                                VELLIDO, AND CENTERO FOR USE OF
     REYNA, et al.,                               EXCESSIVE FORCE, AND THAT ALL
15                                                OTHER CLAIMS BE DISMISSED
                 Defendants.
16                                                OBJECTIONS, IF ANY, DUE IN 14 DAYS
17

18

19          Plaintiff, Robert Quincy Thomas, is a state prisoner proceeding pro se and in forma
20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
21   commencing this action on September 4, 2019. (ECF No. 1.) The Complaint names as
22   defendants Correctional Officer (C/O) L. Reyna, C/O M. Podsakoff, C/O P. Vellido, C/O J.
23   Centeno, and Sergeant (Sgt.) N. Huerta ( (collectively, “Defendants”), and brings excessive force
24   and state law claims.
25          The court screened the Complaint and found that it states cognizable claims against
26   defendants Reyna, Podsakoff, Vellido, Centeno, and Huerta for use of excessive force in
27   violation of the Eighth Amendment, but no other cognizable claims. (ECF No. 13.) On
28   September 11, 2020, the court issued a screening order requiring Plaintiff to either (1) file an

                                                     1
           Case 1:19-cv-01217-DAD-GSA Document 16 Filed 09/23/20 Page 2 of 2



1    amended complaint, or (2) notify the court that he is willing to proceed only with the claims
2    found cognizable by the court. (Id.)
3           On September 21, 2020, Plaintiff notified the court that he is willing to proceed only with
4    the claims found cognizable by the court. (ECF No. 45.)
5           Based on the foregoing, it is HEREBY RECOMMENDED that:
6           1.     This action proceed against defendants Reyna, Podsakoff, Vellido, Centeno, and
7                  Huerta for use of excessive force in violation of the Eighth Amendment;
8           2.     All remaining claims be dismissed from this action;
9           3.     Plaintiff’s state law claims be dismissed from this action based on Plaintiff's
10                 failure to state a claim upon which relief may be granted under § 1983; and
11          4.     This case be referred back to the Magistrate Judge for further proceedings,
12                 including initiation of service of process.
13          These Findings and Recommendations will be submitted to the United States District
14   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
15   fourteen (14) days after the date of service of these Findings and Recommendations, Plaintiff
16   may file written objections with the Court. The document should be captioned “Objections to
17   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
18   objections within the specified time may waive the right to appeal the District Court’s order.
19   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
20
     IT IS SO ORDERED.
21

22      Dated:     September 23, 2020                              /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                     2
